 Case 2:20-cv-10097-SFC-RSW ECF No. 9, PageID.45 Filed 04/14/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN

                                CASE NO. 2:20-cv-10097-SFC-RSW

KIMBERLY YORK,
individually and on behalf of all
others similarly situated,                                    CLASS ACTION

        Plaintiff,                                            JURY TRIAL DEMANDED

v.

RED, WHITE & BLOOM, LLC d/b/a 420 DANK,

      Defendant.
____________________________________________/

               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Plaintiff Kimberly York, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses the instant action. All claims of Plaintiff, individually, are hereby dismissed

without prejudice.

Date: April 14, 2020


                                                              Respectfully submitted,

                                                              HIRALDO P.A.
                                                              401 E. Las Olas Boulevard, Suite 1400
                                                              Ft. Lauderdale, Florida 33301


                                                              /s/ Manuel S. Hiraldo
                                                              Manuel S. Hiraldo
                                                              Florida Bar No. 030380
                                                              Email: mhiraldo@hiraldolaw.com
                                                              Telephone: 954.400.4713
                                                              Counsel for Plaintiff
